DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 5/24/2021, claims 1- 2, 4, 6- 10, 12 are amended, claims 13- 14 are added as a new claims. Claims 1- 14 are pending for examinations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 7, 13- 14 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chun et al. (US Pub. No. 2010/0135159 A1).

	Regarding claim 1, Chun teaches a method implemented by a wireless transmit receive unit (WTRU) (see Fig. 13, UE as a WTRU here), the method comprising:
	monitoring for a physical downlink control channel (PDCCH) transmission of a cell, wherein the PDCCH transmission includes downlink control information (DCI) (see abstract; …monitoring a control channel in a wireless communication system includes monitoring a physical down-link control channel (PDCCH) (it has downlink control information)….);
	receiving a physical downlink shared channel (PDSCH) transmission of the cell based on the PDCCH transmission, wherein the PDSCH transmission includes data (see [0020- 0021]);
	transmitting channel quality indicators (CQIs) that are based on measurements of the cell (as per Abstracts; monitoring a physical down-link control channel (PDCCH) during a monitored duration, wherein the monitored duration is a part of a discontinuous reception (DRX) period, the DRX period specifying the periodic repetition of the monitored duration followed by a non-monitored duration….; now refer to [0060- 0061]; ….the UE may periodically report a channel quality indicator (CQI) (i.e. it is based on measurement) to the BS during the monitored duration….);
	receiving a radio resource control (RRC) message or a layer one control signal (see [0081] about DRX configuration received by RRC message);
	wherein the RRC message or layer one control signal indicates to cease monitoring for any PDCCH transmissions of the cell (in contest with abstract and [0081]; refer to [0060]….the UE monitors at least one PDCCH during the monitored duration. The PDCCH is a control channel carrying scheduling assignment (e.g., uplink assignment or downlink assignment). If decoding is not successfully performed on the PDCCH during the monitored duration, the UE stops the monitoring of the PDCCH during the non-monitored duration. The BS can inform the UE of information (i.e., DRX configuration) indicating whether the PDCCH is monitored during the non-monitored duration); and
	continuing transmitting the CQIs that are based on measurements of the cell in response to receiving the RRC message or layer one control signal with the indication to cease monitoring (as per [0081, 0059- 0060 and abstract]; UE receives DRX configurations using RRC message which indicated monitored/non-monitored durations; now refer to [0061] …the UE may periodically report a channel quality indicator (CQI) to the BS during the monitored duration …(i.e. RRC message indicates to UE about particular non-monitored duration, stop monitoring PDCCH and for monitored duration, UE monitors and sends CQI)).

	Regarding claim 13, Chun teaches as per claim 1, further comprising ceasing the monitoring of the PDCCH in response to the received RRC message or layer one control signal with the indication to cease monitoring (already discussed above in claim 1).

	Regarding claim 7, Chun teaches a wireless transmit receive unit (WTRU) (see Fig. 13, UE as a WTRU here), the WTRU comprising:
	a transceiver operatively connected to a processor, the transceiver and processor configured to monitor for a physical downlink control channel (PDCCH) transmission of a cell, wherein the PDCCH transmission includes downlink control information (DCI) (see abstract; …monitoring a control channel in a wireless communication system includes monitoring a physical down-link control channel (PDCCH) (it has downlink control information)….);
	the transceiver and processor configured to receive a physical downlink shared channel (PDSCH) transmission of the cell based on the PDCCH transmission, wherein the PDSCH transmission includes data (see [0020- 0021]);
	the transceiver and processor configured to transmit channel quality indicators (CQIs) that are based on measurements of the cell (as per Abstracts; monitoring a physical down-link control channel (PDCCH) during a monitored duration, wherein the monitored duration is a part of a discontinuous reception (DRX) period, the DRX period specifying the periodic repetition of the monitored duration followed by a non-monitored duration….; now refer to [0060- 0061]; ….the UE may periodically report a channel quality indicator (CQI) (i.e. it is based on measurement) to the BS during the monitored duration….);
	the transceiver and processor configured to receive a radio resource control (RRC) message or a layer one control signal (see [0081] about DRX configuration received by RRC message);
	wherein the RRC message or layer one control signal indicates to cease monitoring for any PDCCH transmissions of the cell (in contest with abstract and [0081]; refer to [0060]….the UE monitors at least one PDCCH during the monitored duration. The PDCCH is a control channel carrying scheduling assignment (e.g., uplink assignment or downlink assignment). If decoding is not successfully performed on the PDCCH during the monitored duration, the UE stops the monitoring of the PDCCH during the non-monitored duration. The BS can inform the UE of information (i.e., DRX configuration) indicating whether the PDCCH is monitored during the non-monitored duration); and
	the transceiver and processor configured to continue transmitting the CQIs that are based on measurements of the cell in response to receiving the RRC message or layer one control signal with the indication to cease monitoring (as per [0081, 0059- 0060 and abstract]; UE receives DRX configurations using RRC message which indicated monitored/non-monitored durations; now refer to [0061] …the UE may periodically report a channel quality indicator (CQI) to the BS during the monitored duration …(i.e. RRC message indicates to UE about particular non-monitored duration, stop monitoring PDCCH and for monitored duration, UE monitors and sends CQI)).

	Regarding claim 14, Chun teaches as per claim 7, wherein the transceiver and processor are configured to cease the monitoring of the PDCCH in response to the received RRC message or layer one control signal with the indication to cease monitoring (already discussed above in claim 1).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US Pub. No. 2010/0135159 A1) in view of Xu (US Pub. No. 2009/0181712 A1).

	Regarding claim 2, Chun teaches as per claim 13, but silent about wherein the received RRC message or layer one control signal indicates to enter a dormant mode for the cell; however Xu states in [0020] about .. The UE may be instructed to reduce the power used to transmit CQI by an RRC message via RRC signaling. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xu with the teachings of Chun to make system more effective. Having a mechanism wherein the received RRC message or layer one control signal indicates to enter a dormant mode for the cell; however Xu states in [0020] about .. The UE may be instructed to reduce the power used to transmit CQI by an RRC message via RRC signaling; greater way resources can be managed/utilized in the communication system.

	Regarding claim 8, Chun teaches as per claim 14, but silent about wherein the received RRC message or layer one control signal indicates to enter a dormant mode for the cell; however Xu states in [0020] about .. The UE may be instructed to reduce the power used to transmit CQI by an RRC message via RRC signaling. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xu with the teachings of Chun to make system more effective. Having a mechanism wherein the received RRC message or layer one control signal indicates to enter a dormant mode for the cell; however Xu states in [0020] about .. The UE may be instructed to reduce the power used to transmit CQI by an RRC message via RRC signaling; greater way resources can be managed/utilized in the communication system.

Claims 3, 5, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US Pub. No. 2010/0135159 A1) in view of Xu (US Pub. No. 2009/0181712 A1) and in further view of Fang et al. (CN 101778455), published on 2010.

	Regarding claim 3, Chun in view of Xu teaches as per claim 2, but Chun is silent about entering the dormant mode for the cell based on a timer; however Fang teaches in [0014] about .. UE enters the sleep mode based on the period…. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fang with the teachings of Chun in view of Xu to make system more effective. Having a mechanism about entering the dormant mode for the cell based on a timer; greater way resources can be managed/utilized in the communication system.

	Regarding claim 5, Chun in view of Xu teaches as per claim 2, but Chun is silent about wherein the dormant mode for the cell provides power savings for the WTRU; however Fang teaches in [0014] about .. UE enters the sleep mode based on the period…. it becomes important to save UE power. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fang with the teachings of Chun in view of Xu to make system more effective. Having a mechanism about wherein the dormant mode for the cell provides power savings for the WTRU; greater way resources can be managed/utilized in the communication system.

	Regarding claim 9, Chun in view of Xu teaches as per claim 8, but Chun is silent about wherein the transceiver and processor are configured to enter the dormant mode for the cell based on a timer; however Fang teaches in [0014] about .. UE enters the sleep mode based on the period…. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fang with the teachings of Chun in view of Xu to make system more effective. Having a mechanism about wherein the transceiver and processor are configured to enter the dormant mode for the cell based on a timer; greater way resources can be managed/utilized in the communication system.

	Regarding claim 11, Chun in view of Xu teaches as per claim 8, but Chun is silent about wherein the dormant mode for the cell provides power savings for the WTRU; however Fang teaches in [0014] about .. UE enters the sleep mode based on the period…. it becomes important to save UE power. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fang with the teachings of Chun in view of Xu to make system more effective. Having a mechanism about wherein the dormant mode for the cell provides power savings for the WTRU; greater way resources can be managed/utilized in the communication system.

Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US Pub. No. 2010/0135159 A1) in view of Xu (US Pub. No. 2009/0181712 A1) and in further view of Ho et al. (WO 2010/080922 A2), published on 2010.

	Regarding claim 4, Chun in view of Xu teaches as per claim 2, but Chun is silent about the layer one control signal comprises DCI, and at least one bit of the DCI indicates for the WTRU to enter a dormant mode for the cell; however Ho in context with [0073] teaches in  [0085] about .. one bit of PDCCH message may indicate switching to DRX mode. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fang with the teachings of Chun in view of Xu to make system more effective. Having a mechanism about the layer one control signal comprises DCI, and at least one bit of the DCI indicates for the WTRU to enter a dormant mode for the cell; greater way resources can be managed/utilized in the communication system.

	Regarding claim 10, Chun in view of Xu teaches as per claim 8, but Chun is silent about the layer one control signal comprises DCI, and at least one bit of the DCI indicates for the WTRU to enter a dormant mode for the cell; however Ho in context with [0073] teaches in  [0085] about .. one bit of PDCCH message may indicate switching to DRX mode. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fang with the teachings of Chun in view of Xu to make system more effective. Having a mechanism about the layer one control signal comprises DCI, and at least one bit of the DCI indicates for the WTRU to enter a dormant mode for the cell; greater way resources can be managed/utilized in the communication system.

Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US Pub. No. 2010/0135159 A1) in view of Oh (US Pub. No. 2011/0199910 A1).

	Regarding claim 6, Chun teaches as per claim 13, but silent about wherein monitoring for the PDCCH transmission of the cell for DCI is performed in an RRC_Connected mode; however Oh states in [0007] about .. in a Radio Resource Control (RRC) connected (RRC_CONNECTED) state, the UE discontinuously monitors a Physical Downlink Control Channel (PDCCH), a control channel transmitted from the eNB, for reduction in transmission power….It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Oh with the teachings of Chun to make system more effective. Having a mechanism wherein monitoring for the PDCCH transmission of the cell for DCI is performed in an RRC_Connected mode; greater way resources can be managed/utilized in the communication system.

	Regarding claim 12, Chun teaches as per claim 14, but silent about wherein monitoring for the PDCCH transmission of the cell for DCI is performed in an RRC_Connected mode; however Oh states in [0007] about .. in a Radio Resource Control (RRC) connected (RRC_CONNECTED) state, the UE discontinuously monitors a Physical Downlink Control Channel (PDCCH), a control channel transmitted from the eNB, for reduction in transmission power….It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Oh with the teachings of Chun to make system more effective. Having a mechanism wherein monitoring for the PDCCH transmission of the cell for DCI is performed in an RRC_Connected mode; greater way resources can be managed/utilized in the communication system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468